DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 11/18/2022 has been entered. Claims 1-10 and 12 -20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 11/18/2022, with respect to the rejection(s) of claim(s) 1-4 and 7 under Double Patenting Rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

 Applicant’s arguments, see Applicants’ Remarks, filed on 11/18/2022, with respect to the rejection(s) of claim(s) 8-10 and 12-13 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of claims 8-10 and 12-13 has been withdrawn because application claim 8 is amended to include allowable claim 11.

Applicant’s arguments, see Applicants’ Remarks, filed on 11/18/2022, with respect to the rejection(s) of claim(s) 1-7 and 14-20 under 35 U.S.C 103 have been fully considered and are not persuasive. Allowable claim 11, which depends on claim 9, which in turn depends on independent claim 8 (different embodiment) is incorporated in independent claims 1 and 14. Because the amended claims 1 and 14 have different scope than the original independent claims 1 and 14, therefore, upon further consideration, a new ground(s) of rejection is made in view of Giallorenzi et al. U.S. Patent 7,529,524 B1, CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), Yang et al. U.S. Patent Application Publication No. US 2007/0241812 A1 (previously cited) and Li et al. U.S. Patent Application Publication No. US 2019/03373651 A1 (previously cited).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giallorenzi et al. U.S. Patent 7,529,524 B1 in view of CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited).

Regarding claim 1, Giallorenzi et al. discloses a method performed in a transceiver, corresponding to the claimed communication device, for adaptive power amplifier linearization in time division duplex communication systems, however, does not disclose the claimed elements “a receiver configured to receive communications, during a downlink time interval, from a plurality of vehicles forming an ad hoc network” as set forth in the application claim.
Giallorenzi et al. discloses, in column 4 lines 3-10, in a time-division duplex (TDD) communication system, a transceiver would transmit for a period of time then receive (e.g., "listen") for a period of time corresponding to the claimed downlink time interval. 
In para. [0111], CHOI et al. discloses the integrated circuit 400 may also be used in applications involving low-power in-vehicle units, mobile device-to-device communications for Internet of Things (loT), Ad-hoc network infrastructure building blocks. In para. [0089], CHOI et al. teachings disclose application of digital pre-distortion (DPD) to further improve the EVM performance on power amplifiers and to preserve linearity with improved efficiency. Because Giallorenzi et al. and CHOI et al. teachings are in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Giallorenzi et al. teachings can be modified to apply to in-vehicle units in Ad-hoc network infrastructure. The motivation for the modification is that the claimed elements “receiver configured to receive communications from a plurality of vehicles forming an ad hoc network” are just the intended use.
Giallorenzi et al. further discloses a transmitter configured to transmit a transmit signal, wherein the transmitter includes: a power amplifier, and a pre-distortion (OPD) filter configured to at least partially compensate non-linear power amplifier noise of the power amplifier (in column 4 lines 28-34, Giallorenzi et al. further discloses FIG. 3 transmitter 310 comprises an adaptive amplifier linearization circuitry 321, which  includes an adaptive predistortion algorithm circuitry 325, corresponding to the claimed pre-distortion filter, and a power amplifier 335, corresponding to the claimed power amplifier). Giallorenzi et al. further discloses a switch coupled between the receiver and the transmitter, the switch configured to, during an uplink time interval, couple the transmitter to the receiver to provide a feedback signal (in column 4 lines 54-64 and FIG. 3, the switches 352 and 353 are switched to the A positions when the transmitter 310 is in an active state, corresponding to the claimed uplink time interval. When the switches 352 and 353, both correspond to the claimed switch, are switched to the A positions, signals are routed from the amplified transmit RF signal 337 to and through the receiving subsystem circuitry 370 and to the adaptive predistortion algorithm circuitry 325

)

    PNG
    media_image1.png
    546
    848
    media_image1.png
    Greyscale

). Giallorenzi et al. further discloses a processor configured to generate coefficient data for non-linear noise compensation based on the feedback signal, the processor coupled to the DPD filter to at least partially compensate non-linear noise of the power amplifier (in column 4 line 65 via column 5 line 10, the receiving subsystem circuitry 370 operates to generate a feedback signal 347 that is coupled to the input 348 of the switch 352 to the adaptive predistortion algorithm circuitry 325. The adaptive predistortion algorithm circuitry 325 then compares the feedback signal 347 with the modulated data signal 320 (e.g., generally a delayed version of the modulated data signal 320) and updates characteristics of an adaptive predistortion algorithm portion (not shown) of the adaptive predistortion algorithm circuitry 325 based on the comparison).

Regarding claim 2, in addition to claim 1 rejection, Giallorenzi et al. further discloses wherein the feedback is provided from an output of a transmitter path of the communication device to the DPD filter of the transmitter path via the receive path (as discussed in claim 1 rejection, in column 4 lines 54-64 and FIG. 3, when the switches 352 and 353, both correspond to the claimed switch, are switched to the A positions, signals are routed from the amplified transmit RF signal 337 to and through the receiving subsystem circuitry 370 and to the adaptive predistortion algorithm circuitry 325. In column 4 line 65 via column 5 line 10, the receiving subsystem circuitry 370 operates to generate a feedback signal 347 that is coupled to the input 348 of the switch 352 to the adaptive predistortion algorithm circuitry 325).

Regarding claim 3, in addition to claim 2 rejection, Giallorenzi et al. further discloses wherein the switch is further configured to selectively activate an additional switch path that couples the transmit path of the communication device to at least an antenna (in column 4 lines 54-64 and FIG. 3, the switches 352 and 353 are switched to the A positions when the transmitter 310 is in an active state, corresponding to the claimed uplink time interval. Further in column 4 lines 49-55,  the power amplifier 335 produces an amplified transmit RF signal 337, which is suitable for coupling to one or more antennas (not shown)


    PNG
    media_image2.png
    546
    848
    media_image2.png
    Greyscale

Regarding claim 6, in addition to claim 1 rejection, Giallorenzi et al. further discloses wherein the receive path is configured to process an amplified version of the signal to be transmitted as the feedback (as shown in FIG. 3, in column 4 lines 56-67, when the switches 352 and 353 are switched to the A positions, signals are routed from the amplified transmit RF signal 337 to and through the receiving subsystem circuitry 370 and to the adaptive predistortion algorithm circuitry 325. Typically, a tap 236 (see FIG. 2) will reduce the power of the amplified transmit RF signal 337 to produce a reduced power transmit RF signal 340, corresponding to the claimed feedback).

Regarding claim 7, in addition to claim 1 rejection, Giallorenzi et al. further discloses wherein the communication device corresponds to at least one of a base station, small cell, mobile device, drone, a vehicle communication device, or a device configured to operate on a narrowband Internet of Things (loT} frequency band (in column 6 lines 55-63, Giallorenzi et al. FIG. 3 transceiver 300 applies to mobile communications. In view of that, transceiver 300 can be a mobile device).

Regarding claim 14, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, application claim is directed to a method comprising steps that can be performed by the elements recited in application claim 1. In column 5 lines 30-35, switches 352 and 352 are controlled, e.g., in a coordinated fashion, by the control circuitry 351 through control signal 354, corresponding to the claimed selection signal.

Regarding claim 15, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope.

Regarding claim 16, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 3 rejection because of similar scope. Furthermore, in column 5 line 65 via column 6 line 5, Giallorenzi et al. discloses It should be noted that the switches 352 and 353 need not be switched to position A for the entire period that the transmitter 310 is transmitting. The foregoing teachings are interpreted as the switches 352 and 353 are deactivated while the transmitter 310 is transmitting.

Regarding claim 17, in addition to claim 16 rejection, Giallorenzi et al. further discloses the step of coupling the output of the switch in the transmit path to the transmit antenna when the additional switch path is activated, wherein the output of the switch when the switch path is activated is different than the output of the switch when the additional switch path is activated (in column 4 lines 54-64 and FIG. 3, the switches 352 and 353 are switched to the A positions when the transmitter 310 is in an active state, corresponding to the claimed uplink time interval. When the switches 352 and 353, both correspond to the claimed switch, are switched to the A positions, signals are routed from the amplified transmit RF signal 337 to and through the receiving subsystem circuitry 370 and to the adaptive predistortion algorithm circuitry 325. The output of the switch when the switch path is activated is the feedback signal 347 (shown in FIG. 3 below) being different than the output of the switch (the amplified transmit RF signal 337 shown in FIG. 3) when the additional switch path is activated.



    PNG
    media_image2.png
    546
    848
    media_image2.png
    Greyscale

).
Regarding claim 18, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 7 rejection because of similar scope.

Regarding claim 20, in addition to claim 14 rejection, Giallorenzi et al. further discloses wherein the selection signal is based at least in part on whether a transmission time interval (TTD of a time-division (TDD) configured radio frame is designated for uplink transmission or downlink transmission (in column 4 lines 3-15, Giallorenzi et al. discloses in a time-division duplex (TDD) communication system, a transceiver would have an idle receiver when a corresponding transmitter is active. Typically, a TDD communication system would transmit for a period of time then receive (e.g., "listen") for a period of time, and transmission of data and reception of data are generally mutually exclusive).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giallorenzi et al. U.S. Patent 7,529,524 B1 and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), as applied to claim 3 above, and further in view of Nammi U.S. Patent Application Publication No. US 2019/0181895 A1 (previously cited).

Regarding claim 4, in addition to claim 3 rejection, Giallorenzi et al. and CHOI et al. do not disclose the claimed elements “wherein the antenna is configured to operate in accordance with a wireless communication protocol that employs at least one of GFDM, FBMC, UFMC, DFDM, SCMA, NOMA, MUSA, or FTN, or any combination thereof” as set forth in the application claim.
In para. [0029], Nammi discloses wireless communication system 100 can employ various cellular technologies and modulation schemes to facilitate wireless radio communications between devices (e.g., the UE 102 and 104 and the network node 106). For example, system 100 can operate in accordance with a UMTS, long term evolution (LTE), high speed packet access (HSPA), code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA), multi-carrier code division multiple access (MC-CDMA), single- carrier code division multiple access (SC-CDMA), single-carrier FDMA (SC- FDMA), OFDM, (DFT)-spread OFDM or SC-FDMA)), FBMC, ZT DFT-s-OFDM, GFDM, UFMC, UW DFT-Spread-OFDM, UW-OFDM, CP-OFDM, resource-block-filtered OFDM, and UFMC. In para. [0030], because Giallorenzi et al. FIG. 3 teachings apply to wireless communications system 100, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Giallorenzi et al. FIG. 3 teachings can be modified to operate in accordance with a UMTS, long term evolution (LTE), high speed packet access (HSPA), code division multiple access (CDMA), single-carrier code division multiple access (SC-CDMA), FBMC, ZT DFT-s-OFDM, GFDM, UFMC, as discussed in Nammi teachings.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giallorenzi et al. U.S. Patent 7,529,524 B1 and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), as applied to claim 3 above, and further in view of Yang et al. U.S. Patent Application Publication No. US 2007/0241812 A1 (previously cited).

Regarding claim 5, Giallorenzi et al. and CHOI et al. do not disclose “wherein the antenna is configured to transmit the communications between the communication device and the vehicle at a frequency corresponding to the 5G New Radio (NR) band” as set forth in the application claim.
Yang et al., in para. [0015], discloses a predistortion controller to linearize the power amplifier (PA) used in wireless base stations operating in wireless networks using a wide variety of signal types including CDMA, TDMA, GSM, GPRS, 3G systems (UMTS, W-CDMA, CDMA2000, TDS-CDMA, 3GPP and others), WLAN, WiFi, WiMax and the like, as well as other proposed and upcoming wireless systems (4G /5G) that transmit a complex modulated signal by using a high power amplifier. Because Yang et al. teachings are in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Giallorenzi et al. FIG. 3 transceiver 300 can be modified to apply to the wireless systems (4G /5G) as taught in Yang et al. invention. The motivation for the modification is that the claimed elements “a frequency corresponding to the 5G New Radio (NR) band” are just the intended use.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giallorenzi et al. U.S. Patent 7,529,524 B1 and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), as applied to claim 18 above, and further in view of Li et al. U.S. Patent Application Publication No. US 2019/03373651 A1 (previously cited).

Regarding claim 19, in addition to claim 18 rejection, Giallorenzi et al. and CHOI et al. do not expressly disclose wherein the device configured to operate on the narrowband IoT frequency band is a virtual reality device as set forth in the application claim.

CHOI et al. further discloses In para. [0111], CHOI et al. discloses the integrated circuit 400 may also be used in applications involving low-power in-vehicle units, mobile device-to-device communications for Internet of Things (loT), ad-hoc network infrastructure building blocks. 
Li et al. discloses, in para. [0071], a terminal device 110 may establish a user plane connection to the access network device 120 wherein the terminal device 110 includes a terminal device in Internet of Things (loT), a virtual reality device, a terminal device in a future 5G network or a terminal device in an evolved public land mobile network (PLMN), or the like. Because CHOI et al. teachings apply mobile device-to-device communications for Internet of Things (loT), therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that CHOI et al. teachings can be modified to operate in Internet of Things (loT) band and implemented as a virtual reality device in a future 5G network as discussed in LI et al.. The motivation for the modification is that Li et al. and CHOI et al. teachings apply to mobile device-to-device communications for Internet of Things (loT).

Allowable Subject Matter

Claims 8-10 and 12-13 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 8, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the drone is further configured to at least partially compensate for non-linear power amplifier noise utilizing at least one processor configured to generate coefficient data for non-linear noise compensation”. The closest prior art of record, Giallorenzi et al. U.S. Patent 7,529,524 B1 and CHOI et al. U.S. Patent Application Publication No. US 2016/0330795 A1 (previously cited), either singular or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631